CELEBREZZE, Circuit Judge
(dissenting).
In 1962 the City of Detroit decided to take action against the creation of “skid row” areas by providing that no more than one of certain types of businesses could thereafter locate within 1000 feet of another. The “designated uses” so regulated included bars, hotels, pawnshops, billiard halls, secondhand stores, taxi dance halls, and other establishments which in proximity to each other gave areas a “skid row” appearance and thereby contributed to the decline of nearby residential communities.
Ten years later the City added four other businesses to the list of “designated uses” — adult book stores, adult motion picture theaters, adult mini motion picture theaters, and group “D” cabarets. The ordinance currently under attack requires that no more than two of these businesses be located within 1000 feet of each other. Pre-existing businesses are not affected, and waiver of the limitation can be obtained upon proof that a business’s entry into a neighborhood will not have the effect the ordinance was designed to prevent.1
Appellants filed suit in order to establish adult motion picture and mini motion picture theaters in certain areas of Detroit where the 1000-foot provision would bar their location. The District Court struck down a more restrictive section of the zoning code which is found to be “an almost total ban on uses conceded by the Defendants to be lawful.” That ruling has not been appealed.
The District Court upheld the 1000-foot provision. It found that this section was “no greater than is essential to the furtherance of a legitimate governmental interest in preserving and stabilizing neighborhoods,” and that it imposed only a “slight” and “incidental” burden on First Amendment rights.
The majority’s opinion reverses this holding and renders Appellants free to locate their businesses without the interference of the challenged ordinance.
I believe that the Detroit ordinance before us2 is a legitimate exercise of the City’s police power. The plight of our cities requires that public officials have *1022tools adequate to prevent their decline and collapse as centers of life and work. It was recognition of the need for a powerful, flexible means of coping with the complexities of urban growth which led the Supreme Court in 1926 to reject the challenge of private property owners to the very concept of zoning:
Building zone lajvs are of modern origin. They began in this country about twenty-five years ago. Until recent years, urban life was comparatively simple; but, with the great increase and concentration of population, problems have developed, and constantly are developing, which require, and will continue to require, additional restrictions in respect of the use and occupation of private lands in urban communities. Regulations, the wisdom, necessity, and validity of which, as applied to existing conditions, are so apparent that they are now uniformly sustained, a century ago, or even half a century ago, probably would have been rejected as arbitrary and oppressive. Such regulations are sustained, under the complex conditions of our day, for reasons analogous to those which justify traffic regulations, which, before the advent of automobiles and rapid transit street railways, would have been condemned as fatally arbitrary and unreasonable. And in this there is no inconsistency, for, while the meaning of constitutional guaranties never varies, the scope of their application must expand or contract to meet the new and different conditions which are constantly coming within the field of their operation. In a changing world, it is impossible that it should be otherwise.
* * * * * *
[T]he question whether the power exists to forbid the erection of a building of a particular kind or for a particular use, like the question whether a particular thing is a nuisance, is to be determined, not by an abstract consideration of the building .or of the thing considered apart, but by considering it in connection with the circumstances and the locality. [Citation omitted] A nuisance may be merely a right thing in the wrong place, like a pig in the parlor instead of the barnyard. If the validity of the legislative classification for zoning purposes be fairly debatable, the legislative judgment must be allowed to control.
Village of Euclid v. Ambler Realty Co., 272 U.S. 365, 386-87, 388, 47 S.Ct. 114, 118, 71 L.Ed. 303 (1926).
A municipality’s right reasonably to regulate uses of private property, in a manner consistent with the reach of its police power, has become ingrained in our law. Zoning may be based on values which are
spiritual as well as physical, aesthetic as well as monetary. It is within the power of the legislature to determine that the community should be beautiful as well as healthy, spacious as well as clean, well-balanced as well as carefully patrolled.
Berman v. Parker, 348 U.S. 26, 33, 75 S.Ct. 98, 103, 99 L.Ed. 27 (1954).
As stated most recently in Village of Belle Terre v. Boraas, 416 U.S. 1, 8, 94 S.Ct. 1536, 1540, 39 L.Ed.2d 797 (1974), a zoning ordinance is
economic and social legislation where legislatures have historically drawn lines which we respect against the charge of violation of the Equal Protection Clause if the law be ‘reasonable, not arbitrary’ [citation omitted] and bears ‘a rational relationship to a [permissible] state objective.’ .
A quiet place where yards are wide, people few, and motor vehicles restricted are legitimate guidelines in a land-use project addressed to family needs. . . . The police power is not confined to elimination of filth, stench, and unhealthy places. It is ample to lay out zones where family values, youth values, and the blessings of quiet seclusion and clean air make the area a sanctuary for people.
*1023The City of Detroit has exercised its police powers to maintain its neighborhoods, if not as sanctuaries, at least as liveable habitats. It has attempted to prevent its neighborhoods from being overrun and dominated by “adult” business which bring crime in their wake and destroy residential qualities. The purpose of the 1000-foot provision was expressed in an affidavit of a qualified sociologist and Detroit councilman, Melvin Ravitz:
The ordinance in question seeks to restrict the concentration of the specified uses on the ground that any such concentration is an actual danger sign in a residential neighborhood. It is such a threat in that it leads people to believe the neighborhood is declining and more of the kind of people who accept a declining neighborhood will flock there. This process hastens the 0 reality of neighborhood decline.
Designated uses in concentration create a “skid row” atmosphere, Detroit’s Common Council determined, and the zoning ordinances were amended to prevent this from recurring.3
As Appellants argue, the 1000-foot provision has an impact on their ability to market films which are not obscene, thereby affecting First Amendment rights. The test for an ordinance which affects First Amendment rights was succinctly stated in United States v. O’Brien, 391 U.S. 367, 377, 88 S.Ct. 1673, 1679, 20 L.Ed.2d 672 (1968):
[A] government regulation is sufficiently justified if it is within the constitutional power of the Government; if it furthers an important or substantial governmental interest; if the governmental interest is unrelated to the suppression of free expression; and if the incidental restriction on alleged First Amendment freedoms is no greater than is essential to the furtherance of that interest.
The majority and I agree that the ordinance is within Detroit’s police power and that it furthers a compelling public interest — -the preservation of urban neighborhoods.
We part ways over the last two hurdles of the O’Brien test.
The majority finds that the ordinance violates the equal protection clause by classifying films and printed materials on the basis of their content. In other words, the majority holds that Detroit’s interest in preserving urban neighborhoods is not “unrelated to the suppression of free expression.”
I do not view the 1000-foot provision as a regulation of speech on the basis of its content. Rather, it is a regulation of the right to locate a business based on the side-effects of its location. The interest in preserving neighborhoods is not a subterfuge for censorship.
In Police Department of Chicago v. Mosley, 408 U.S. 92, 92 S.Ct. 2286, 33 L.Ed.2d 212 (1972), on which the majority relies for its per se ban of regulation based on content,4 the content of speech *1024was the sole basis for the City’s action. The Mosley ordinance forbade peaceful picketing near a school unless the picket’s subject was a labor dispute. Furthermore, the Mosley ordinance was not a mere regulation of the right to picket, but was an absolute ban on picketing near schools, unless the picketing was labor-related.
This is not our case. The City of Detroit has not imposed an outright or de facto ban on adult establishments. As the District Court found, adult establishments may locate in “myriad locations in the City of' Detroit” under the 1000-foot provision. It is only their concentration that is forbidden. The ordinance is, accordingly, a “time, place and manner” regulation, which the courts have consistently upheld. Grayned v. City of Rockford, 408 U.S. 104, 115, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972); Cox v. New Hampshire, 312 U.S. 569, 576, 61 S.Ct. 762, 85 L.Ed. 1049 (1941).
The basis for this regulation, furthermore, is not a desire on the City’s part to censor the materials offered by such establishments. Rather, the ordinance is solicitous of the needs of adult businesses, as the Ravitz affidavit makes clear:
Were they the sort that could flourish under conditions of concentration, then, indeed, we would seek to house all of them in one or two sections of the City. They are not, however, uses of this sort; like other commercial uses, they require proximity to residential areas and access to a suitable market. For this reason we cannot apply the usual zoning approach to them.
The ordinance goes out of its way not to bar these businesses from a convenient market. Its purpose is, rather, to prevent the breakdown of neighborhoods caused by undue concentrations of these businesses. If non-adult bookstores and theaters contributed to neighborhood blight in the same way that adult businesses do, the City would, no doubt, include them as designated uses under the ordinance, just as shoe-shine parlors and bars are included.
It is not a control on the basis of content in which the City of Detroit is engaging. It is, instead, a justifiable distinction in neighborhood impact that underlies the differential treatment between adult and non-adult businesses. This amply distinguishes our case from Mosley, where the City was unable to justify a differential treatment of peaceful labor picketing and peaceful non-labor picketing. The only conceivable reason for the difference in Mosley was that the City sought “to restrict expression because of its message, its ideas, its subject matter, or its content.” Mosley, 408 U.S. at 95, 92 S.Ct. at 2290. That is not the purpose of Detroit’s ordinance.
I am convinced that the Detroit ordinance clears the fourth and final hurdle of O’Brien as well- — that “the incidental restriction on alleged First Amendment freedoms [be] no greater than is essen*1025tial to the furtherance of [Detroit’s] interest” in preserving neighborhoods.
Detroit has provided that no more than two designated uses may locate within 1000 feet of each other. This insures that adult businesses are able to locate in many places in the City and that residents have convenient access to their offerings. Thus, publishers and consumers of adult materials are not significantly affected by the ordinance. It is only the businessmen who seek to make a larger profit out of operating adult businesses by locating near similar enterprises who suffer. The effect of the ordinance, therefore, is to prevent a concentration of adult businesses in any area of the City but not to stifle the flow of commerce between distributors and the public.
The majority suggests that the City could devise a less restrictive and evenhanded method of furthering its objective. It suggests no less restrictive alternative, however, and I can see none. If Detroit is to prevent its neighborhoods from turning into sex-oriented skid.rows, catering to the tastes of only one stratum of society and driving out stable residential populations, it must be allowed to limit the number of adult establishments in any area of the City. That is what the 1000-foot provision seeks to do.
Nor does the majority suggest a feasible, more even-handed approach. It suggests that Detroit could legally accomplish its goals by requiring all bookstores and theaters to locate in enclaves within the City or by restricting their hours of operation. Neither solution would serve the purpose of preventing concentrations of “adult” businesses. Indeed, the first suggested solution would accomplish precisely what Detroit seeks to prevent. Both solutions, furthermore, would impose restrictions on non-adult bookstores and theaters that have no relation to any demonstrated legitimate public purpose. Thus, they would run afoul of the first two parts of the O’Brien test. The majority’s call for “even-handed” legislation would suggest that it considers adult and non-adult bookstores and theaters to pose similar threats to the stability of neighborhoods. The record in his case belies this conclusion and establishes the legitimate reasons for treating adult establishments in the same manner as pool rooms and bars, without treating non-adult theaters and bookstores similarly.
I too am vigilant to protect our First Amendment freedoms. They must not be eroded out of misguided good intention. The First Amendment, however, was not intended to be the death-knell of cities. Detroit has carefully attempted to prevent its neighborhoods from becoming sex-oriented, crime-ridden wastelands, without unduly infringing the public’s right to buy and the publisher’s right to distribute non-obscene materials. The First Amendment does not condemn this effort.
It seems to me that if we are to prevent our cities from becoming uninhabitable jungles, we must, within constitutional safeguards, restore to our cities the right of self-government.
I find the zoning is a proper exercise of the police powers of the City of Detroit and would affirm the District Court’s findings and Judgment.

. The. majority’s opinion includes citations of the relevant portions of the ordinance under attack, except for the waiver provision, which is as follows:
“Section 66.0101.
The Commission may waive this locational provision for Adult Book Stores, Adult Motion Picture Theaters, Adult Mini Motion Picture Theaters, Group “D” Cabarets, hotels or motels, pawnshops, pool or billiard halls, public lodging houses, secondhand stores, shoeshine parlors, or taxi dance halls if the following findings are made:
a) That the proposed use will not be contrary to the public interest or injurious to nearby properties, and that the spirit and intent of this Ordinance will be observed.
b) That the proposed use will not enlarge or encourage the development of a ‘skid row’ area.
c) That the establishment of an additional regulated use in the area will not be contrary to any program of neighborhood conservation nor will it interfere with any program of urban renewal.
d) That all applicable regulations of this Ordinance will be observed.”


. The sole provision before us is the 1000-foot prohibition, barring the location of new adult businesses within 1000 feet of another use designated under section 66.1000.


. The Ravitz affidavit vividly describes the evils which attend the development of “adult” skid-row areas. Other affidavits provide ample support for Detroit’s method of combatting neighborhood decay. As one qualified journalist put it,
“The real battle is with the criminalization of the sex business. What follows commercial pornography, which is the meat of the material offered by “adult” businesses, is prostitution. What follows prostitution is street crime, and what follows the crime reports is the demoralization of the legitimate businessmen and the drying up of the tax bases of our cities.”
A Detroit City Plan Commission expert amplified this sentiment:
“Aside from the deleterious appearance usually associated with this type of area, numerous social problems are also generated by “skid rows”. These include the alcoholic, the drug addict, prostitution, crime, low rent housing for the single adult attracting senior citizens on a fixed income, the mission church, food kitchens, pan-handlers, and generally an assembly point for all the human derelicts of society.”


. The majority interprets Mosley to mean that no distinctions at all may be made between different categories of speech. Not even Mr. *1024Justice Marshall, whose Belle Terre dissent is invoked, goes this far. His dissent in that case was based on the belief that fundamental rights were affected and that Belle Terre had been both under- and over-inclusive in its attempt to accomplish admittedly valid objectives. Mr. Justice Marshall’s dissent reiterates the fourth part of the O’Brien test: “[0]nce it be determined that a burden has been placed upon a constitutional right, the onus of demonstrating that no less intrusive means will adequately protect the compelling state interest and that the challenged statute is sufficiently narrowly drawn, is upon the party seeking to justify the burden.” 416 U.S. at 18, 94 S.Ct. at 1545. Had the distinction made by Belle Terre between unrelated persons and family members met this test, Mr. Justice Marshall would have upheld it, despite its distinguishing between persons on the basis of what are in his view constitutionally protected associations. An ordinance may utilize what on the surface appears to be a distinction based on content if the basis for the distinction rests on concerns unrelated to the suppression of constitutional rights. The basic question is whether the method chosen is “necessary to promote a compelling state interest,” Kramer v. Union Free School District, 395 U.S. 621, 627, 89 S.Ct. 1886, 1890, 23 L.Ed.2d 583 (1969). See also Dunn v. Blumstein, 405 U.S. 330, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972); Shuttlesworth v. City of Birmingham, 394 U.S. 147, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969).